18-696
     McPherson v. Wilkinson
                                                                              BIA
                                                                      A087 264 608
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 18th day of February, two thousand twenty-one.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            RICHARD J. SULLIVAN,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   DELROY HORACE MCPHERSON,
14            Petitioner,
15
16                    v.                                     18-696
17                                                           NAC
18   ROBERT M. WILKINSON, ACTING
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent. 1
21   _____________________________________
22
23   FOR PETITIONER:                     Delroy Horace McPherson, pro se,
24                                       Bloomfield, CT.
25
26   FOR RESPONDENT:                     [VACANT],   Assistant    Attorney


     1 Pursuant to Fed. R. App. P. 43(c)(2), Robert M. Wilkinson is
     automatically substituted for former Attorney General William P. Barr.
 1                                 General; Song E. Park, Acting
 2                                 Assistant   Director;    Aaron   D.
 3                                 Nelson, Trial Attorney, Office of
 4                                 Immigration   Litigation,    United
 5                                 States   Department   of   Justice,
 6                                 Washington, DC.

 7         UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11         Petitioner Delroy Horace McPherson, a native and citizen

12   of Jamaica, seeks review of a February 23, 2018, decision of

13   the BIA denying his fifth motion to reopen his removal

14   proceedings.    In re Delroy Horace McPherson, No. A 087 264

15   608   (B.I.A.   Feb.   23,   2018).    We   assume   the   parties’

16   familiarity with the underlying facts and procedural history.

17         We have reviewed the BIA’s denial of the motion to reopen

18   for abuse of discretion.      See Ali v. Gonzales, 448 F.3d 515,

19   517 (2d Cir. 2006).     We find no abuse of discretion because

20   an alien seeking to reopen proceedings may file only one

21   motion to reopen no later than 90 days after the final

22   administrative decision.        8 U.S.C. § 1229a(c)(7)(C)(i); 8

23   C.F.R. § 1003.2(c)(2).       McPherson’s 2017 motion was untimely

24   and number barred because his removal order was final in 2014

25   and this was his fifth motion to reopen.      McPherson’s request

26   to reopen to apply for adjustment of status does not implicate
                                    2
 1   any exception to the time and number limitations.            See Matter

 2   of Yauri, 25 I. & N. Dec. 103, 105 (BIA 2009); see also

 3   8 U.S.C. § 1229a(c)(7)(C)(ii) (asylum exception); 8 C.F.R.

 4   § 1003.2(c)(3) (listing exceptions).           McPherson’s motion did

 5   not   identify    grounds       for   equitable    tolling   based    on

 6   ineffective assistance of counsel.            Cf. Rashid v. Mukasey,

 7   533 F.3d 127, 130–31 (2d Cir. 2008) (recognizing equitable

 8   exception to time and number limits based on ineffective

 9   assistance, but requiring showing that counsel’s actions were

10   unreasonable     and   caused    prejudice   and   that   movant   acted

11   diligently in raising claim).

12         Absent an exception to the time and number limitations,

13   the only basis for reopening was an exercise of the BIA’s

14   authority to reopen sua sponte.           That authority is “entirely

15   discretionary,” and we lack jurisdiction to review it absent

16   a misperception of the law, which did not occur here.                Ali,

17   448 F.3d at 518; Mahmood v. Holder, 570 F.3d 466, 471 (2d

18   Cir. 2009).

19         For the foregoing reasons, the petition for review is

20   DENIED.   All pending motions and applications are DENIED.

21                                     FOR THE COURT:
22                                     Catherine O’Hagan Wolfe,
23                                     Clerk of Court



                                           3